DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 Response to Amendment


The amendment filed 08/10/2022 has been entered. Applicant has amended claims 1, 8, and 15. Claims 3, 10, and 17 are presently cancelled. Claims 1-2, 4-9, 10-16, and 18-20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Demir et al (US 2016/0147886) in view of Stark et al (US 2014/0108973) and Devore Jr (US 2004/0221258) under 35 U.S.C. 103. Devore Jr teaches the amended limitations in the independents claims as seen in the current rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demir et al (US 2016/0147886) in view of Stark et al (US 2014/0108973) and Devore Jr (US 2004/0221258).
Regarding claim 1, Demir teaches a method comprising: accessing a database comprising user profile data of a plurality of users, the user profile data including user attribute data ([0006] - A system stores attributes of users, each attribute associated with one or more values); identifying a subset of the plurality of users based on a user attribute shared by the subset of the plurality of users ([0066] - The request analyzer 345 parses the received request to build a representation of the information received in the request. The request is associated with a request type and may specify one or more attributes and values for the specified attributes. The request type determines how the specified attribute values should be related to the requested group of users.); determining that a quantity of the subset of the plurality of users transgresses a threshold value ([0069] - For example, the logical operation module 355 may retrieve a set representation enumerating the users of the set and build a bit index from the retrieved representation. Alternatively, the logical operation module 355 may retrieve a bit index representation of the set and build a set representation enumerating the users from the retrieved representation.); and causing display of a notification that includes a presentation of the quantity of the subset of the plurality of users based on the determining that the quantity transgresses the threshold value ([0038] - the user interface 200 allows a user to specify criteria based on an aggregate value based on attributes of connections of a user. For example, a user may request all users of a social networking system that have more than a threshold number of connections or more than a threshold number of connections having a measure of affinity above a given value).
Demir does not explicitly teach generating a graphical user interface that comprises a display of one or more selectable filter criteria based on the user attribute data that correspond with the plurality of users; receiving a selection of a filter criteria from among the display of the one or more selectable filter criteria; identifying a subset of the plurality of users based on a user attribute associated with the filter criteria.
Stark teaches generating a graphical user interface that comprises a display of one or more selectable filter criteria based on the user attribute data that correspond with the plurality of users ([[0046] - For example, as shown in FIG. 1, the filtering pane 102 includes the attribute “Age Range” with multiple ranges of ages shown: 19-24, 25-34, and 65 and older. In this example and according to at least one embodiment of the present disclosure, the age ranges populated in the filtering pane 102 are generated from a list of known age ranges stored in a database. In at least one embodiment of the present disclosure, the user manually types in the selected age ranges to include in the filtering pane 102); receiving a selection of a filter criteria from among the display of the one or more selectable filter criteria ([0048] - [0048] In at least one embodiment of the present disclosure, a user may modify the attributes and Boolean operands through direct interaction within the graphical user interface. This interaction enables the user to quickly and efficiently change the selected criteria in order to generate a targeted audience with the system); identifying a subset of the plurality of users based on a user attribute associated with the filter criteria ([0048] - [0048] In at least one embodiment of the present disclosure, a user may modify the attributes and Boolean operands through direct interaction within the graphical user interface. This interaction enables the user to quickly and efficiently change the selected criteria in order to generate a targeted audience with the system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the teachings of Demir to include generating a graphical user interface that comprises a display of one or more selectable filter criteria based on the user attribute data that correspond with the plurality of users; receiving a selection of a filter criteria from among the display of the one or more selectable filter criteria; identifying a subset of the plurality of users based on a user attribute associated with the filter criteria as taught by stark. It would be advantageous since in the event that the generated targeted audience is not what the user wanted, the user may quickly and efficiently modify the targeted audience by altering the selected filtering criteria and Boolean operands to achieve a different result as taught by Stark [0048].
Demir in view of Stark does not explicitly teach the presentation of the quantity of the subset of the plurality of users including a linear gauge.
Devore Jr teaches the presentation of the quantity of the subset of the plurality of users including a linear gauge (Figure 3A, 340 dial with linear increments = linear gauge).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Demir in view of Stark, as seen above, to include the presentation including a gauge as taught by Devore Jr. It would be advantageous to make the combination since it is a desirable aspect because such graphical illustration allows a user to rapidly assess an overall level of measurement as taught by Devore Jr(paragraph 0049).

Regarding claim 2, Demir in view of Stark teaches the method of claim 1, Demir further teaches wherein the method further comprises: receiving an input that defines the threshold value ([0038] - the user interface 200 allows a user to specify criteria based on an aggregate value based on attributes of connections of a user. For example, a user may request all users of a social networking system that have more than a threshold number of connections or more than a threshold number of connections having a measure of affinity above a given value).
Regarding claim 3, Demir in view of Stark teaches the method of claim 1, Demir further teaches wherein the presentation of the quantity of the subset of the plurality of users includes a gauge (Figure 2, 260 – Affinity).
Regarding claim 4, Demir in view of Stark teaches the method of claim 1, Demir further teaches wherein the identifying the subset of the plurality of users further comprises: receiving an input that selects a geographic region (Figure 2, 210a Location); and identifying the subset of the plurality of users based on the user attribute and the geographic region (FIG. 2 shows a screenshot of a user interface for specifying a query for determining a group of users based on user attributes, according to an embodiment).
Regarding claim 5, Demir in view of Stark teaches the method of claim 1, Demir further teaches wherein the identifying the subset of the plurality of users further comprises: receiving an input that selects the user attribute (FIG. 2 shows a screenshot of a user interface for specifying a query for determining a group of users based on user attributes, according to an embodiment).
Regarding claim 6, Demir in view of Stark teaches the method of claim 1, Demir further teaches wherein the user attribute includes a user demographic (Fig 2, Age 210b, Gender 210c).
Regarding claim 7, Demir in view of Stark teaches the method of claim 1, Demir further teaches wherein the user attribute includes a device attribute ([0053] - The third party pay provide information identifying the set users by listing their phone numbers, emails, or any information uniquely identifying each user. The social networking system matches the information identifying users with user profile attributes of users stored in the social networking system to match the receives information with user accounts of the social networking system).
Claims 8-20 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitation but directed towards a system and non-transitory machine readable storage medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166